18 A.3d 1145 (2011)
SWB YANKEES LLC, Petitioner
v.
Gretchen WINTERMANTEL and the Scranton Times Tribune, Respondents.
No. 592 MAL 2010.
Supreme Court of Pennsylvania.
May 3, 2011.

ORDER
PER CURIAM.
AND NOW, this 3rd day of May, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issues, as stated by petitioner:
1. Did the Commonwealth Court err by determining that SWB's operation of a professional baseball team and concessions at a multi-purpose stadium constitutes a "governmental function" within the meaning of the Pennsylvania Right to Know Law?
2. Did the Commonwealth Court err by holding that the information requested in this matter constitutes a "record" within the meaning of the Pennsylvania Right to Know Law?
Allocatur is DENIED as to the remaining issues, without prejudice to the parties' ability to argue any or all of those issues as sub-issues of either or both of the above two issues.